Citation Nr: 1101441	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  02-10 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for residuals of a stroke 
secondary to service-connected residuals of a fractured left 
ankle.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty from March 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from March 2002 and May 2003 rating decisions of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board denied the Veteran's claims in September 2005.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2006 Order, the Court 
adopted a Joint Motion for Remand (JMR), vacated the September 
2005 Board decision and remanded the matter for action in 
accordance with the JMR.  In January 2009, the Board again 
considered and denied the Veteran's appeals.  He again appealed 
to the Court.  In January 2010, the Court adopted a JMR, vacated 
the January 2009 Board decision and remanded the matter for 
action in accordance with the JMR.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The January 2010 JMR asserted that remand was necessary to afford 
the appellant an opportunity to submit additional evidence to 
respond to a medical opinion.  

The Veteran through his attorney has submitted a response 
including several articles from the Internet.  The attorney 
requested that these be returned to the RO for initial review.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

In accordance with the provisions of 
38 C.F.R. § 20.1304, the RO should consider 
the new evidence submitted on behalf of the 
Veteran.  Thereafter, the RO should 
readjudicate this claim in light of any 
evidence added to the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



